Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowed.  The closest prior art is Sundaresan WO2016126962 (U.S. 20180036939 National Stage entry used as reference).  Sundaresan teaches filaments for 3D printing (additive manufacturing) made from ionomers which can have a variety of cations as neutralization agents. (¶[0069]).  Specifically discussed is Surlyn® partially neutralized with sodium ions. (¶[0118])  Applicant’s as-filed data specifically compares the recited zinc and lithium ion neutralized ionomers against sodium and magnesium neutralized ones for various 3D printing filament fusion application parameters. (See any of the table results of the as-filed specification)   Applicant has noticed significant, unexpected benefits to specifically using zinc or lithium neutralized ionomers according to the claimed invention in these filament fusion printing application.  As such, while zinc or lithium neutralized ionomers are known in the art, using them specifically in 3D printed applications has been demonstrated to have unexpected advantages. (See as-filed specification examples).  The claims are considered commensurate in scope with the nexus between the demonstration and results.  As such, this is sufficient to overcome any obviousness rejection against the claims.  The Examiner could find no instance of a zinc or lithium neutralized ionomer according to the claims specifically used for 3D printing filaments or any additive manufacturing end use in an anticipatory manner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766